SEPARATE CONCURRING OPINION.
LAMM, J.
Not only do the precedents cited, the reasons employed, and the grammatical construction and analysis made of the contract signed by appellant as guarantor, abundantly sustain the conclusion reached in the opinion to the effect that the guaranty was a continuing one (covering each and every item of labor, material, etc., used in the construction of the sewer), and that the limitation was on appellant’s liability alone, but additional observations seem in order. For instance, it is not plain to me that the guarantor or surety, becoming such for gain and mere hire (such as appellant is), is entitled to invoke the doctrine that sureties are favorites of the law, or the doctrine of very strict construction. It seems to me those doctrines are fictions of the law invented as a shield for those persons who for sentimental reasons stand sponsor for others in their undertakings. For this reason, the law holds them in tender regard. Why should a mere hireling stand in their shoes or wear their livery?
Furthermore, the plain justice and good sense of the thing run with the opinion. It has been said, the *183laborer is worthy of his hire. It may be said, the materialman is worthy of his pay. Common honesty says as much as that. Now, Kansas City with these ends in view prescribed by ordinance that all laborers and all materialmen should be paid. Such end is a proper municipal purpose. [St. Louis to use v. Von Phul, 133 Mo. 561.] The ordinance does not say that part shall be taken and the rest left. It does not say that one group, A., B. and C., .shall be paid, leaving another group, D., E. and F., unpaid. It does not say the contractor may pick and choose whom he would pay and thereby relieve his guarantor. Nor does it say that the vigilant, the strenuous, the persistent shall be paid, and the meek, the patient and the confiding may whistle for their pay. In fine, the ordinance would not be met in its spirit by paying the first, the last or the middle group of laborers or materialmen. It would only be met by paying each and every one of them. The contractor was bound to subserve the full ordinance purpose — an honest and self-evident purpose. Therefore, when appellant signed the contract as guarantor, prima facie (absent clear words to the contrary) it stood sponsor for the carrying out of that very purpose; for, by inexorable implication, in the absence of .a contrary intent appearing, the ordinance purpose was carried over into the contract and shines there in every line of -it. This would be true even if the doctrine, strictissimi juris, is applied. In discussing that doctrine in State ex rel. v. Rubber Mfg. Co., 149 Mo. l. c. 212, Vakliant, J., said: “When parties execute a statutory bond they are chargeable with notice of all provisions of the statute relating to their obligation, and those provisions are to be read into the bond as its terms and conditions.”
The view there announced met with the entire approval of this court, In Banc, in Henry County v. Salmon, 201 Mo. l. c. 162-3. In that case the sureties of *184Salmon & Salmon invoked the doctrine of strict construction. The case calling for it, the doctrine of State ex rel. v. Rubber Mfg. Co., supra, was relied upon in determining the scope and intendment of the bond in suit, and it was said: “This [view] does not strike down the hornbook propositions that the obligation of the surety should not be stretched or swollen by mere implication, and that sureties are favorites of the law and are entitled' (subject to some qualifications) to-stand on the terms of the bond, construed strictissimi juris. It merely puts the matter on a common-sense footing as between man and man by reading the written law into the bond, discerning the objects to be sub-served by the bond, and gettitíg at the true intent and meaning of the bond by applying its terms to the objects sought. The general language of the bond must be interpreted in the light of these considerations.”
Furthermore, in the eye of the law, when A., B. and C. contracted to furnish material to construct the sewer and furnished it, they did so on the strength of the protection of appellant’s guaranty. They were as much entitled to that protection as D., E. and F.. Nay, more, appellant intended that A., B. and C. should rely upon the protection of the guaranty. It signed one by its words inevitably luring A., B. and C. into relying thereon. It established the contractor’s credit. This being so, how comes it that A., B. and C- stand to lose that protection! Certainly, it is by no act of theirs. No more should it be by the act of the law, unless the law is constrained to so act. No more should it be by the act of D., E. and F. Appellant contends that A., B. and C. lost their protection because D., E. and F. absorbed the fund covered by the guaranty, in full. If appellant had paid D., E. and F., it might well answer A., B. and C., that it had filled the measure of its guaranty. But appellant paid never a kopek, sou or ha’penny. The contractor paid, and in so doing, did pre*185eisely right as far as he went. But because he paid D-, E. and F. and chose to leave A., B. and 0. in the .lurch, that self-serving and capricious act on his part ought not to strip A., B. and C. of their protection under the guaranty unless it was the obvious intention of the materialmen, the contractor and the guarantor when they started out on their joint venture that it should have that result. Obviously, no such result was-contemplated at the beginning, or it would have been plainly so set down; therefore; no such result should be reached at the end. All’s well that ends well — not otherwise. How could A., B. and C. protect themselves, against the contractor’s paying whom he chose? How could they keep alive a valuable right, once theirs, viz.: The security of appellant’s guaranty, except as they have done?
Therefore, as this guarantor induced A., B. and 0. to contract with the contractor on the theory that it was bound to them it ought not to escape through the loophole of a theory falling short of compliance, so long as they are without fault, and so long as appellant has paid nothing on its liability.
Reduced to simple elements, appellant agreed, in effect, to pay a balance not to exceed $83,545. It is the same form of a guaranty, in final analysis, as if A. agreed with B. that C. would pay for all goods C. purchased of B., provided that if A. be called on to pay aught he should not be liable to an extent beyond $500’.